Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by Symetra Financial Corporation, this information has been filed
separately with the Securities and Exchange Commission.

Exhibit 10.19

Amendment to Sales Agreement

Effective as of November 16, 2011

Symetra Life Insurance Company

Fully Underwritten Commission Schedule Endorsement

Financial Institution

Enhanced Commission

Basic First-Year Commissions

 

CASH VALUE POLICIES

 

¨

 

Universal Life Policies

   

Symetra Universal Life (SUL)

  [***] of all premium up to first “Annual Target”

¨

 

SYMETRA Successor Single Premium Life with Return of Premium (ROP)

   

Ages 55 years – 80 years

  [***] of Single Premium  

Ages 81 – 85 years

  [***] of Single Premium

¨

 

SYMETRA TERM LIFE INSURANCE

   

All face amounts

   

10-Year and 15-Year Level Term

  [***] of Annual Premium less policy fee  

20-Year and 30-Year Level Term

  [***] of Annual Premium less policy fee

Policy Term Riders

  Same First-Year Rate as Base Policy

SUPPLEMENTAL BENEFITS

 

Accidental Death,

 

Guaranteed Insurability Option, and Waiver of Premium

  Same First-Year Rate as Base Policy

Insured Children’s Benefit

  Same First-Year Rate as Base Policy

Basic Renewal Commissions

 

CASH VALUE POLICIES

  

Universal Life Policies

  

Symetra Universal Life

  

Excess premium over first “Annual Target” through 6th policy year

   [***]

Symetra Accelerated Universal Life

  

Excess premium over first “Annual Target” through 6th policy year

   [***]

Policy Term Riders

  

2nd through 6th policy years

   Same Renewal Rate as Base Policy

Service Fees

 

Service Fees are payable in the 7th and subsequent policy years as noted below:

  

Flexible Premium Universal Life

   [***]

plus 2% of the cost of insurance

  

All other plans except Expert Level Term and Symetra Term Life Insurance

   [***]

Not all products are filed in all states. Contact your local Symetra office for
further information.

THIS ENDORSEMENT MAY BE MODIFIED OR CANCELED BY THE COMPANY AT ANY TIME BY
PROVIDING WRITTEN NOTICE.

Agency is responsible for ensuring that no business is solicited by any
representative until that representative is authorized and appointed to
represent either, or both, Company(ies).

 

Page 1 of 1



--------------------------------------------------------------------------------

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by Symetra Financial Corporation, this information has been filed
separately with the Securities and Exchange Commission.

Amendment to Sales Agreement

Effective as of November 16, 2011

Symetra Life Insurance Company

Simplified Issue Life Commission Schedule Endorsement

Financial Institution

Enhanced Commission

Basic First-Year Commissions

 

CASH VALUE POLICIES

 

¨

 

Universal Life Policies

   

Symetra Universal Life Plus (SUL+)

  [***] on all premium up to first “Annual Target”

¨

 

SYMETRA Successor Single Premium Life with Return of Premium (ROP)

   

Ages 55 years – 80 years

  [***] of Single Premium  

Ages 81 – 85 years

  [***] of Single Premium

¨

 

SYMETRA TERM LIFE INSURANCE

   

All face amounts

   

        10-Year and 20-Year Level Term

  [***] of Annual Premium less policy fee

Policy Term Riders

  Same First-Year Rate as Base Policy

SUPPLEMENTAL BENEFITS

 

Accidental Death and Waiver of Premium

  Same First-Year Rate as Base Policy

Insured Children’s Benefit

  Same First-Year Rate as Base Policy

Basic Renewal Commissions

 

CASH VALUE POLICIES

  

Universal Life Policies

  

Symetra Universal Life

  

Excess premium over first “Annual Target” through 6th policy year

   [***]

Symetra Accelerated Universal Life

  

Excess premium over first “Annual Target” through 6th policy year

   [***]

TERM POLICIES AND RIDERS

  

2nd policy year

   [***]

3rd policy year

   [***]

4th policy year

   [***]

Service Fees

 

Service Fees are payable in the 7th and subsequent policy years as noted below:

  

Flexible Premium Universal Life

   [***]

plus 2% of the cost of insurance

  

All other plans except Expert Level Term and Symetra Term Life Insurance

   [***]

Not all products are filed in all states. Contact your local Symetra office for
further information.

THIS ENDORSEMENT MAY BE MODIFIED OR CANCELED BY THE COMPANY AT ANY TIME BY
PROVIDING WRITTEN NOTICE.

Agency is responsible for ensuring that no business is solicited by any
representative until that representative is authorized and appointed to
represent either, or both, Company(ies).

 

Page 1 of 1